Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered June 23, 1995, convicting him of attempted aggravated assault upon a police officer and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was not legally *588sufficient to support his conviction for attempted aggravated assault upon a police officer is not preserved for appellate review (see, People v Balls, 69 NY2d 641; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Additionally, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant also failed to preserve his contention that the forensic expert’s testimony should not have been admitted because it was too uncertain (see, CPL 470.05 [2]; People v Balls, supra, at 642). In any event, any error in allowing the testimony in question was harmless beyond a reasonable doubt (see, People v Crimmins, 36 NY2d 230). Miller, J. P., Copertino, Sullivan and Altman, JJ., concur.